ALMA WILSON, Justice,
concurring specially:
I concur specially to express my view that dismissal of this appeal under the doctrine of mootness does not render the primary issue herein finally adjudicated as between the parties herein.
The method of calculating the kilowatt level of consumption of electricity by Eastern State Hospital was the primary issue determined in both proceedings before the Oklahoma Corporation Commission, initiated by Public Service Company of Oklahoma (PSO) and contested by Northeast Electric Cooperative,, Inc. (Northeast). In these proceedings, PSO presented contradictory positions and the Commission entered contradictory findings on this common issue. I do not point out the contradiction in disapproval of the Commission. The Commission has continuing jurisdiction to alter and amend its findings and orders as may be just and reasonable. Okla. const., art. 9, § 18.
In the briefs submitted, this Court is advised of negotiations for a contract between Northeast and the Grand River Dam Authority for construction (see note 9 of the Opinion) and potential future electric service. The method of calculating the kilowatt level of consumption by the hospital may be contested by these same two suppliers in future Commission proceedings. Although the Commission has no power to dictate contractual provisions between companies or entities, it is empowered to determine the effect of those contracts on the public and approve, modify or reject the same. Lone Star Gas Co. v. Corporation Commission, 170 Okl. 292, 89 P.2d 547 (1934). Thus, neither Order No. 329199 nor Order No. 343031, determining the method of calculating electricity consumption of the hospital, bars resubmission of the issue to the Commission in the future.